


EXHIBIT 10.3




EMPLOYMENT AGREEMENT EXTENSION




THIS EMPLOYMENT AGREEMENT EXTENSION (“Extension”) is made and entered into
effective as of September 4, 2010 by and between IA Global, Inc., a Delaware
corporation (the “Company”) and Brian Hoekstra (“Executive”).




WHEREAS, The Company entered into an employment agreement with Executive
effective as of September 4, 2009 which agreement will expire on September 4,
2010 unless extended (“Employment Agreement”); and




WHEREAS, The Company desires to extend the Employment Agreement through December
4, 2010.




NOW, THEREFORE,  In consideration of the mutual promises, covenants and
agreements herein contained, intending to be legally bound, the parties agree
that the Employment Agreement be and hereby is amended, effective September 4,
2010, so that:




A. Paragraph 2 “Term” reads as follows:




Term.  This Extension is for a three month period commencing on September 4,
2010 and terminating on December 4, 2010, or upon the date of termination of
employment pursuant to Section 8 of the Employment Agreement; provided, however,
that the Term may be extended as mutually agreed to by the parties.




B. Except as specifically amended herein, the existing Employment Agreement
remains in full force and effect.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth below.







IA GLOBAL, INC.

EXECUTIVE

 

 

/s/ Greg LeClaire

/s/ Brian Hoekstra

By: Greg LeClaire

Brian Hoekstra

Its: Chair, Compensation Committee

 

 

 

Date: September 1, 2010

Date: September 1, 2010




[BRIAN HOEKSTRA EMPLOYMENT AGREEMENT EXTENSION]




--------------------------------------------------------------------------------